Title: To James Madison from Charles Pinckney, August 1803
From: Pinckney, Charles
To: Madison, James



(Private)
Dear Sir
In Madrid August 1803
By Mr Codman you recieved the Contingent accounts of this Mission up to that time & by the route of Lisbon were transmitted those to December last which are no doubt long since recieved by Mr Young I now transmit those from February to May & duplicates of those from December to February last which were rendered some what higher by the continual movements of the Court & the frequent visits to the royal sitio occasioned by the affair at New OrLeans & the rise in the hire of post mules for the different routes.
The affair of the postage still remains unsettled & I am obliged to pay as usual sometimes 40 & 45 Dollars for a Bundle of Newspapers. Mr Young the Bearer of this paid for me yesterday 48 Dollars for Newspapers alone sent me from the Printers at New York & Washington by Your Orders as I believe. War having now recommenced it is to be expected the Contingent Expences of this Mission may be increased should our Vessels be again taken or brought in by the belligerent powers to the ports of this Kingdom as they were during the last War—hitherto as far as I know our Flag has been very much respected indeed.
I beg leave to recommend the Bearer Major Young to You in the most particular manner as an excellent public officer & one who deserves every thing of our Government for his industry & activity, as well as his firmness & integrity in their service.
Please present our excellent President with my most affectionate respects & best wishes—recieve them my dear sir for Yourself & believe me always with the sincerest regard Yours Truly
Charles Pinckney
 

   
   RC and enclosure (DLC). For enclosure, see n. 3.



   
   Pinckney to JM, 28 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:525–26).



   
   Letter not found.



   
   The enclosure (1 p.) is Pinckney’s “Contingent account from December 1802 to February 1803,” amounting to $398 and including mule hire, postage, annual presents to public officers, stationery, and “Mr Grahams extra expences on account of the Business of New OrLeans.”


